J-A10022-14


NON-PRECEDENTIAL DECISION              SEE SUPERIOR COURT I.O.P 65.37



WILLIAMS FIELD SERVICES COMPANY,               IN THE SUPERIOR COURT OF
LLC,                                                 PENNSYLVANIA

                           Appellant

                      v.

CLEO R. TEEL AND GLORIA D. TEEL,
HUSBAND AND WIFE,

                           Appellees                No. 1475 MDA 2013


             Appeal from the Judgment entered August 8, 2013,
           in the Court of Common Pleas of Susquehanna County,
                   Civil Division, at No(s): 2012-1959-CP


BEFORE: DONOHUE, ALLEN, and STABILE, JJ.

DISSENTING MEMORANDUM BY ALLEN, J.:               FILED AUGUST 25, 2014




                                                                        uit in

favor of the Teels.

      Instantly, the entry of the nonsuit against Appellant effectively denied

the equitable remedy Appellant sought, i.e., a permanent injunction against

                                                                          lief,
J-A10022-14



actions of the court below.         Erickman v. Erie Insurance Exchange, 21

A.3d 1203, 1206-

exist to support the decree or that the rule of law relied upon was palpably

erroneous or misapplied will we interfere with the decision of the [trial

           Id.    My review of the record indicates that the trial court had
                                                                              1



       In granting the nonsuit in favor of the Teels, the trial court

determined:

             The crux of
       particular issue is that the Pipeline Right-of-Way and Compressor
       Site Grant executed on October 6, 2007 (hereinafter "Right-of-
       Way Agreement") and the Compressor Station Agreement
       executed on June 19, 2008 (hereinafter "Compressor
       Agreement") are controlling and merely require mutual consent
                                                      Complaint, ¶29; see
       also Right-of-Way Agreement
       consent was, in fact, obtained from [the Teels].


       to construction of the discharge pipeline at issue in the instant
       matter. Answer and New Matter, ¶12. [The Teels] assert that
       they were "unilaterally sent a check for payment of the
       easement rights requested by [Appellant] but refused to accept
       the check and tried to return it."


____________________________________________


1



injunctions and nonsuits are to be reviewed by our Court under an abuse of
discretion standard. This dissenting memorandum has neither ignored nor
conflated this standard of review. Any assertions to the contrary are
inaccurate. After a careful scrutiny of the record, I respectfully disagree with




                                           -2-
J-A10022-14


           Based on the testimony provided at trial, we are of the
                                                                    -of-
     Way Agreement, was never obtained by [Appellant]. At no point
     did [Appellant] or its witnesses provide this Court with proof that
     consent was obtained.

            Preliminarily, [Appellant] admitted that mutual consent
     was required in order to move forward with the discharge
     pipeline. N.T., 07/10/13, p. 24, ¶9-24; p. 97, ¶7-24. However,
     during the negotiations between the parties, [the Teels] were
     consistent in their refusal to allow construction of the discharge
     pipeline absent agreement on certain provisions, as evidenced
     by the following testimony provided by Ms. Cremer:

        Q: Did you have any knowledge whether the Teels wanted
        this pipeline to be built at all on their property?

        A: I believe they did say that they would prefer not to
        have any more pipelines on their property.

        Id., at p. 50, ¶12-16.

        Q: Okay. How did that meeting end? What was the result
        of that meeting?

        A: Pretty much we were in agreement on the route, that
        was not an issue. I said that we would go back and take a
        look at the provisions and figure out what we could do or
        not do and I told them that - - there was no way that we
        would be able to budge on the money and I asked them to
        seriously consider that during that period of time and -
        that was it.

        Id., at p. 61, ¶1-9.


                         Exhibit Number 7. Do you recognize that
        document?

        A: Yes.

        Q: Okay. And what is that document?

        A: This is a - - letter from Mr. and Mrs. Teel sent to
        [Appellant] to the person who actually issued the check
        stating that they will not accept payment for the pipeline
        right-of-way, and that contrary to what we have said or


                                    -3-
J-A10022-14


        what you had said, that they have not consented to the
        location of the proposed pipeline, however, they still do

        install an additional pipeline.

        Id., at p. 63, ¶11-24.

        Q: So there was no final agreement reached at the
        meeting on April 4th.

        A: No.

        Id. at p. 78, ¶ 19-11.

            It is clear from the aforementioned testimony, along with
     other testimony provided at various stages of trial, that consent
     was never fully obtained. [Appellant] may argue that consent to
     location was obtained, but that hardly satisfies the consent
     requirement, considering the fact that [the Teels] had issue with
     monetary compensation, among other provisions. Each of
     [
     was obtained. However, each witness also stated that there
     were outstanding provisions presented by [the Teels] that had
     yet to be finalized. Assuming for a moment that an agreement
     as to location was, in fact, obtained, we fail to see how agreeing
     on one (1) or a few issues, but failing to agree on the rest,
     constitutes consent as to the whole.

            Based on the foregoing, it is clear that [Appellant] failed to
     meet its burden of proof regarding mutual consent. Because no
     agreement was present between the parties, [Appellant] was not
     entitled to permanent injunction, rendering a nonsuit in favor of
     [the Teels] appropriate.

Trial Court Opinion, 10/1/13, at 3-5. My examination of the record comports



showing it was entitled to a permanent injunction against the Teels, such

that a nonsuit was appropriate.

     An injunction is a court order that prohibits or commands virtually any

type of action.   It is an extraordinary remedy that should be issued with


                                     -4-
J-A10022-14



                                            equity of the plaintiff are clear and

free from doubt, and where the harm to be remedied is great and

               Big Bass Lake Community Association v. Warren, 950

A.2d 1137, 1144 (Pa. Cmwlth. 2008) (quoting 15 Standard Pennsylvania

Practice 2d, § 83:2 (2005)).      The requirements for permanent injunctive

relief are well settled: a clear right to relief; an urgent necessity to avoid an

injury that cannot be compensated in damages; and a finding that greater

injury will result from refusing, rather than granting, the relief requested.

Id. Even where the essential prerequisites of an injunction are satisfied, the

court must narrowly tailor its remedy to abate the injury. Id. at 1144 1145

(citing John G. Bryant Co., Inc. v. Sling Testing & Repair, Inc., 471 Pa.

1, 7, 369 A.2d 1164, 1167 (1977)).

             The power to grant or refuse injunctive
      sound discretion of the court under the circumstances and the
      facts of the partic           Rick v. Cramp, 357 Pa. 83, 91, 53
      A.2d 84, 88 (1947)
      discretion is the trial court and not the appellate court. The
      action of the court may be reviewed on appeal for error in case
      of a c                                            Id. at 91, 53
      A.2d at 89.

Woodward Township v. Zerbe, 6 A.3d 651, 658 (Pa. Commwlth. 2010).



to build a new discharge

                See Trial Court Opinion, 10/1/13, At 3-5.          Significantly,



Specifically, while Appellant argues that the Tee

                                      -5-
J-A10022-14




placement of the discharge line on their property under the existing

agreements that [Appellant] acquired from Cabot, the Teels told [Appellant]

that the



meetings, telephone calls, and correspondence between the Teels and

representatives of [Appellant], a new agreement regarding compensation

and other terms for a pipeline agreement could not be reached among the

           Id. at 8.

       Furthermore, the record reviewed in toto

                                                                         Big

Bass Lake, 950 A.2d at 1144 (internal citation omitted). Appellant is not

without recourse at law.   Appellant can initiate a civil action for damages

against the Teels for a breach of contract alleging that the Teels

unreasonably withheld their consent to the construction of the new pipeline.

       Finally, I am not persuaded by my review of the record that Appellant



                                 See Big Bass Lake, supra. Therefore, I

woul                                               Wyland v. West Shore

School District, 52 A.3d 572, 582-583 (Pa. Commwlth. 2012) citing Cnty.

of Allegheny v. Commonwealth, 544 A.2d 1305, 1307 (Pa. 1988)

(emphasis in original) (       Supr

preliminary injunction to issue, every one of [the] prerequisites [to the

                                      -6-
J-A10022-14



granting of an injunction] must be established; if the petitioner fails to

establish any one of them, there is no need to address the others.




                                    -7-